Per Curiam.

The issue presented by this appeal is whether the commission abused its discretion in determining that the saw upon which claimant was injured was a rip saw governed by IC-5-06.04 (B). IC-5-06.04 (B) (1) specifies the type of guard required on a manually-fed circular rip saw, and provides, in pertinent part:
“(b) When in Use:
“When in use the hood-type guard shall automatically adjust itself to the thickness of and remain in contact with the material being cut when the stock encounters the saw, or may be [a] fixed or manually adjusted hood or guard provided the space between the bottom of the guard and the material being cut does not exceed three-eights (3/8) inch at any time.
<<* * *
“(d) Spreader:
“A spreader shall also be provided and securely fastened at the rear of saw in alignment with saw blade, except where a roller wheel is provided back of saw. The spreader shall be slightly thinner than the saw kerf and slightly thicker than the saw disc, to prevent material from squeezing the saw.”
Appellant contends that the saw was a circular cross-cut saw, governed by the guarding requirements set forth in IC-5-06.04 (D) (1) (b) which provides:
“When in use the hood-type guard shall automatically adjust to the thickness of and remain in contact with the material being cut when the stock encounters the saw, or may be a fixed or manually adjusted hood or guard, provided the space between the bottom of the guard and the material being cut does not exceed three-eights (3/8) inch at any time. This requirement shall not apply to circular cross-cut saws with stationary tables where the saw moves forward when cutting.” Applying this standard, the saw at issue would fall within the exception noted in the last sentence.
The types of saws are not defined in the regulations. Generally, a rip saw is used to cut wood along the grain, while a cross-cut saw is used to cut wood across the grain. This particular saw was being used to cross-cut six-inch by eight-inch posts at the time of the injury and had always been used to crosscut posts of various sizes. In light of these facts, appellant first argues that it was an abuse of discretion for the commission to decide that the type of saw is determined by its construction rather than its use. It is well-established, however, that the interpretation of a specific safety requirement is within the sound discretion of the Industrial Commission. State, ex rel. Allied Wheel Products, Inc., v. Indus. Comm. (1956), 166 Ohio St. 47, 50 [1 O.O.2d 190]; *219State, ex rel. Mees, v. Indus. Comm. (1972), 29 Ohio St. 2d 128,131 [58 O.O.2d 319]; State, ex rel. Humble, v. Mark Concepts, Inc. (1979), 60 Ohio St. 2d 77, 79 [14 O.O.3d 275]; State, ex rel. Cox, v. Indus. Comm. (1981), 67 Ohio St. 2d 235, 240 [21 O.O.3d 147]. Upon a review of the regulations involved and the record, we find no basis for a finding that the commission abused its discretion in this regard. Accordingly, we will not set aside the commission’s decision that the type of saw is determined by its construction.
However, we find that the commission did not apply the standard it adopted for determining the type of saw involved. Although the commission stated that it based its decision on the construction of the saw, it is evident that the commission relied entirely on the claimant’s statement which was limited to a description of the saw blade. The regulations involved contain no provisions concerning the blades of the saws they describe. Accordingly, there is no basis for distinguishing between the types of saws from a description of the blade.
The regulations do impose specific requirements governing the construction of the saws surrounding the blade, however, which differ for the types of saws involved. For instance, IC-5-06.04 (B) (1) (d) requires that a rip saw be equipped with a spreader while no similar device is required on a cross-cut saw. Particularly relevant herein is the fact that the type of guard required on a cross-cut saw depends on the construction of the saw table and the mechanism governing the movement of the saw blade. IC-5-06.04 (D) (1) (b). In view of the nature of these regulations, we find that any determination as to the type of saw involved must be based upon evidence evaluating the construction of the entire saw.
There was evidence before the commission which met this standard, i.e., the investigator’s report and the report of the employer’s consultant. Neither of these reports, however, would support the order of the commission. We find that the commission’s failure to base its decision upon evidence evaluating the construction of the entire saw was an abuse of discretion.
Accordingly, we reverse the judgment of the court of appeals and allow the requested writ.

Judgment reversed and writ allowed.

Celebrezze, C.J., W. Brown, Sweeney, Locher and Holmes, JJ., concur.
C. Brown, J., dissents.
J. P. Celebrezze, J., not participating.